 DECISIONS OF NATIONAL LABOR REIAIONS B()ARI)Institutional Food Services and Teamsters UnionLocal No. 115, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America, Petitioner. Case 4-RC-14558September 30, 1981DECISION AND DIRECTION OFELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer John D.Breese. Pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, by direction of the RegionalDirector for Region 4, this case was transferred tothe National Labor Relations Board for decision.Thereafter, the Employer and the Petitioner filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, in-cluding the briefs, the Board finds:1. Institutional Services, is a nonprofit corpora-tion, organized under the laws of the Common-wealth of Pennsylvania, with its principal office lo-cated at 222 North 17th Street, Philadelphia, Penn-sylvania. It is engaged in the business of procuringcommodities for the religious, educational, andcharitable organizations operated by the RomanCatholic Archdiocese of Philadelphia. The Em-ployer is a division of Institutional Services, Inc.,and is engaged in the distribution and preparationof food, primarily in connection with the operationof the cafeterias at the secondary schools operatedby the Archdiocese of Philadelphia. The partiesstipulated that Institutional Services, Inc., annuallypurchases goods valued in excess of $50,000 whichoriginate indirectly from points outside the Com-monwealth of Pennsylvania.The Employer first contends that the SupremeCourt's decision in N.L.R.B. v. The Catholic Bishopof Chicago' precludes our assertion of jurisdictionherein. We disagree.440 U.S. 490 (1979).258 NLRB No. 86The record establishes that the purpose of theEmployer is not the promulgation of the RomanCatholic faith, but the commercial services of deli-vering, preparing, and serving food. The Employeris not operated directly by the Archdiocese, butrather by a board of trustees composed of six reli-gious and six lay persons. The employees are notrequired to have any particular religious training orbackground, their work is performed in a secularenvironment, and they are not directly or indirect-ly involved in the teaching of a religious philos-ophy or in any other religiously oriented activity.In Catholic Bishop, the Court's holding that theBoard could not assert jurisdiction over lay teach-ers at a church-operated school was derived fromits recognition of the teacher's special role in fulfill-ing the mission of the church-operated school andthe "consequent serious first amendment issues thatwould follow" assertion of jurisdiction.2UnlikeCatholic Bishop, the Employer in the instant case isnot a religious institution with a sectarian mission.More importantly, the employees' work consistssolely of the delivery, preparation, and distributionof food and is not related to the mission of theArchdiocese to propagate its religious beliefs.Thus, the instant case does not involve the entan-glement of any church-state relationships becausethere is no attempt to regulate any sectarian activi-ty. Therefore, our assertion of jurisdiction does notraise any question about, or infringe on, any firstamendment guarantees. Accordingly, we find thatthe Employer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization withinthe meaning of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The Petitioner seeks a unit of all regular full-time warehousemen and truckdrivers at the Em-ployer's warehouse, excluding all other employees.The Employer contends that the only appropriateunit is one which includes all nonsupervisory em-ployees at the warehouse and cafeterias.The Employer operates a warehouse used tostore food supplies which it then distributes to thecafeterias at the approximately 30 secondaryschools operated by the Archdiocese.3The ware-house is divided into three sections. The warehou-semen and truckdrivers work in one section, com-2Id. at 501-504, see also World Evangelism, Inc., 248 NLRB 909(1980) Lighthousefir ihe Blind of Iouston, 244 NLRB 1144 (1979).:' The record shows that he Employer also distributes food to someinstitutions not connected with he Archdiocese650 INSTITUTIONAL FOOD SERVICESmonly referred to as the warehouse floor. There,the warehousemen load and unload the trucks andstore goods with assistance from the truckdrivers,who also deliver the goods to the cafeterias. Thewarehousemen and truckdrivers work 8 hours aday, 40 hours a week throughout the year, includ-ing the Christmas and Easter school vacations, arepaid an hourly rate of between $4.50-$7.50, and re-ceive a 2-week paid vacation and 2 paid personaldays off a year.A doughnut maker also works in an area of thewarehouse which is sectioned off from the rest ofthe warehouse by sinks, pot racks, and an officewall. Her job duties involve only the production ofdoughnuts for a few cafeterias that do not havedoughnut machines, and the only contact betweenthe doughnut maker and warehousemen and truck-drivers occurs when the warehousemen enter the"doughnut area" and take the doughnuts to storethem. She sets her own work schedule, works onlyduring the school year, and is paid an undisclosedhourly rate.The two office clericals, Mary Kerlin andVanessa Wright, work in the warehouse officeswhich are separately located from the foregoingtwo warehouse areas. Mary Kerlin is the ware-house manager's secretary and also performs theduties of the receptionist. Vanessa Wright also per-forms secretarial duties, including taking ordersfrom the cafeteria managers. They perform none ofthe job duties of warehousemen and truckdrivers,work 40 hours a week year round, and earn asalary of approximately $110 a week. All ware-house-located employees are supervised by thewarehouse manager.The Employer also employs between 400 and450 cafeteria workers who prepare and serve foodat the 30 cafeterias of the Archdiocese. Cafeteriaworkers work approximately 21 hours a week forthe 9-month school year, are paid an hourly rate ofbetween $3 and $3.41, have no vacation or paidpersonal days off, and do not work during Easterand Christmas school vacations. They are super-vised by a cafeteria manager who has no supervi-sory control over the truckdrivers when they de-liver goods to the cafeteria. Cafeteria workers par-ticipate in the same health and pension plan aswarehouse employees and the office clericals, butthis appears to be the only benefit shared by allclassifications. There is no interchange between thewarehousemen and drivers and the cafeteria em-ployees.Thus, the record shows that the warehousemenand truckdrivers share virtually no community ofinterest with the doughnut maker, the secretaries,or the cafeteria workers. They work primarily in aseparate area of the warehouse which is geographi-cally separate from the Employer's cafeterias. Theyperform job functions dissimilar to those of theEmployer's other employees for different rates ofpay during different hours of work under workingconditions requiring minimal contact with the Em-ployer's other employees. Further, they have no in-terchange with the Employer's other employees.Although common supervision is exercised over allwarehouse-located employees, that factor is insuffi-cient to establish a commonality requiring the in-clusion of all such employees in a unit with thetruckdrivers and warehousemen. Moreover, theoffice clerical employees customarily have been ex-cluded from the truckdrivers' and warehousemen'sunit,4a unit which traditionally has been found tobe appropriate,5and which we find to be appropri-ate here.The Employer contends that we should excludeRick Greb from the bargaining unit because he is asupervisor within the meaning of the Act. We dis-agree. Greb's time is largely spent performing gen-eral warehouseman duties such as loading trucksand distributing job orders to the drivers. There isno evidence that Greb hires, fires, or disciplinesany warehouse employees or possesses or exercisesany supervisory indicia. We find that Greb is not asupervisor as defined in Section 2(11) of the Act,and that he shares a community of interest with thewarehousemen and truckdrivers. Accordingly, weshall include him in the unit.Accordingly, we find that the following employ-ees have a community of interest sufficient to con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All regular full-time warehouse employees andtruckdrivers employed at the Employer'swarehouse located at 5310 N. 8th Street,Philadelphia, Pa., excluding all other employ-ees, office clericals, guards, and supervisors asdefined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]'Arts & Crafts Distributors. Inc.. 132 NLRB 166, 168 (1961).s Arts Crafts Distributors. supra: The Brescome Distributors Corpora-tion, 197 NLRB 642 (1972).651